                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JOHNNY EDWARDS,                                )
                                                )
        Petitioner,                             )
                                                )
 vs.                                            )   CIV. ACT. NO. 1:18-cv-448-TFM-MU
                                                )
 WALTER MYERS,                                  )
                                                )
        Respondent.                             )

                        MEMORANDUM OPINION AND ORDER

       On June 5, 2019, the Magistrate Judge entered a Report and Recommendation to which no

objections have been filed. See Doc. 19. After due and proper consideration of the issue raised,

the Report and Recommendation is ADOPTED as the opinion of this Court. Accordingly, it is

ORDERED that the petition is DISMISSED and DENIED with prejudice for the reasons

articulated in the Report and Recommendation.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 23rd day of July 2019.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
